DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on January 28, 2022 is acknowledged. Claims 1, 2, 4 and 6-15 are pending wherein claims 8-14 remain withdrawn pursuant to the election made by Applicant in the response filed on October 29, 2021. Applicant amended claims 1, 2, 4, 7 and 8, and added new claim 15. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but they are moot because the new ground of rejection set forth below is based on new prior art that does not rely on issues specifically challenged in the arguments.
Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  
According to Applicant’s remarks, all instances of the limitation “pipette(s)” were amended to “pipette tip(s)” to obviate confusion. The same changes should be made to “pipette disposal position” in claim 2 as well as new claim 15. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 7 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Despite the amendment, claim 7 remains rejected under 35 U.S.C. 112(d) for failing to further limit the claimed invention. The claim was amended to merely remove limitations. Given that claim 7 was previously rejected under 35 U.S.C. 112(d) for failing to further limit the claimed invention, it is evident that the remaining claim limitations fail to further limit the claimed invention. Specifically, it is unclear how 
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. (US 6,193,892 B1) in view of Spoto (US 3,744,665).
With respect to claim 1, Krueger et al. disclose a rack comprising (see Figs. 1-3):
a mounting surface (top surface) for holding vials 16 at a plurality of defined positions;
at least one slidable magnet 12 disposed for contact or near contact with a side wall of a vial 16, wherein the at least one slidable magnet 12 comprises a manual actuator 22 and nests (the cavities on both sides of the manual actuator 22) configured for receiving a pipetter head*, and wherein the at least one slidable magnet 12 is configured to be slid adjacent to and away from at least one of the sample vials 16.
The rack disclosed by Krueger et al. differs from the claimed invention in that Krueger et al. do not disclose that the rack is configured to hold different types of fluid receptacles (e.g. pipette tips and vials).
However, multi-purpose racks that are configured to hold different types of laboratory receptacles are well-known in the art. For example, Spoto discloses a multi-purpose rack configured to hold a variety of types (e.g. vials and test tubes) and sizes of receptacles (see abstract). In light of the disclosure of Spoto, it would have been obvious to one of ordinary skill in the art to provide the mounting surface of the Krueger et al. rack with different types and sizes of openings for holding different types and sizes of laboratory receptacles, such as test tubes, vials and pipette tips. 
Regarding claim limitations not addressed in the rejection above, the limitations are considered recitation of intended use. The patentability of the claimed invention is based on the system itself, not how 
*As indicated above, the at least one manual pipetter, and thus the pipetter head, is not a part of the claimed invention. The pipetter head is recited in the claim solely to specify what the nests are configured to receive. Consequently, Krueger et al. need not disclose the pipetter head. Moreover, absent the claim specifying the nature of the engagement between the nests and the pipetter head (e.g. size of the nests, location of the nests, how the nests receive the pipetter head so as to enable sliding movement of the at least one magnet), any cavity large enough to engage a pipette head is deemed to anticipate the limitation “nest”. In this case, the tip of a pipetter head can be leveraged against a wall of the “nest” of the Krueger et al. rack to lift (i.e. move) the at least one magnet 12.  
With respect to claim 2, absent the claim providing more context for the “at least one pipette (tip) disposal position”, any opening in the mounting surface of the modified Kreuger et al. rack that can be used to hold a used pipette tip is sufficient to anticipate the limitation. In this case, because the modified Krueger et al. rack would be configured to hold a pipette tip (see rejection of claim 1), the subject matter of the claim is encompassed by the modified Krueger et al. rack.  
With respect to claim 4, mounting surface of the Krueger et al. rack comprises mounting positions 62 arranged in rows (see Fig. 1) so as to enable parallel operation on vials and pipette tips held in the mounting positions. 
With respect to claim 6, the at least one slidable magnet 12 is slidable on rails 56 (see Fig. 5).  
With respect to claim 7, the claim does not further limit the claimed invention, as discussed above.  

15 is rejected under 35 U.S.C. 103 as being unpatentable over Krueger et al. in view of Spoto as applied to claims 1, 2, 4, 6 and 7 above, and further in view of Rubin (US 5,148,919) and Ammann (US 2001/0019826 A1).
With respect to the lock, it would have been obvious to one of ordinary skill in the art to provide the modified Krueger et al. rack with a lock configured to affix the rack to a table so that the rack does not tip over. Such locking mechanisms are well-known in the art (see Fig. 1 of Rubin illustrating suction cups 22 for affixing a rack 12 onto a table 32). 
With respect to the pipette disposal station, given that Krueger et al. disclose that the rack is used to conduct a wide range of assays that involve magnetic particle separation (see columns 1-2), it would have been obvious to one of ordinary skill in the art to utilize the modified Krueger et al. rack to perform said assays. Naturally, it would have been obvious to one of ordinary skill in the art to use the rack in conjunction with other conventional laboratory equipment, for example a pipette tip disposal station, as taught by Ammann (see [0116]). In such an instance, the modified Krueger et al. rack would be part of a larger system further comprising the pipette disposal station.     
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796